DETAILED ACTION
	This action is responsive to the following communication: the response filed 9/29/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2011/0007571 ‒hereinafter Park).

Regarding claim 1, Park discloses a system comprising:
a multi-level cell (MLC) NAND flash memory array (110; fig. 1, para 0045); and
(140; fig. 1) coupled to the MLC NAND flash memory array (110; fig. 1) and configured to perform programming operations (i.e. via program loops; fig. 6) on the MLC NAND flash memory array, comprising:
applying a first programming voltage (VWLs; para 0059) to a wordline (WLs; fig. 1) of the MLC NAND flash memory array during a first programming operation (LOOP(n-1); fig. 6), the wordline (WLs; fig. 1) forming a control gate (WLs is electrically coupled to a control gate of memory cells A-E; fig. 1) of a first group (111; fig. 1) of memory cells (A-E; fig. 1) of the MLC NAND flash memory array;
performing a first verify operation (VFY(n-1); fig. 6) to determine a first programming effectiveness metric (i.e. a first determination of successfully programmed memory cells; fig. 8) comprising a first amount (memory cells A, B, and E; fig. 8) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the first verify operation; fig. 8) to a first level (program level of LOOP(n-1); fig. 6) in response to the first programming voltage (Vpgm; para 0059); and
based on the first programming effectiveness metric (i.e. based on memory cells A, B, and E successfully programmed; fig. 8) and a predetermined threshold (i.e. of Vth; fig. 7),  determining whether to perform a second verify operation (i.e. whether to perform a second verify operation VFY(n) is determined based on failed programmed memory cells, such as memory cells in the first programming effectiveness metric; fig. 8) to determine a second programming effectiveness metric (i.e. a second determination of successfully programmed memory cells; fig. 11) comprising a second amount (i.e. memory cells B and E; fig. 11) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the second verify operation; fig. 11) to a second level (program level of LOOP(n); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 2, Park discloses the system, wherein the operations further comprise:
performing the second verify operation (VFY(n); fig. 6) to determine the second programming effectiveness metric (i.e. the second determination of successfully programmed memory cells; fig. 11); and
based on the second programming effectiveness metric (i.e. based on memory cells C and D successfully programmed; fig. 11) and the predetermined threshold  (i.e. of Vth; fig. 7), determining whether to perform a third verify operation (i.e. whether to perform a third verify operation VFY(n+1) is determined based on failed programmed memory cells, such as in the second programming effectiveness metric; fig. 11) to determine a third programming effectiveness metric (i.e. a third determination of successfully programmed memory cells; fig. 14) comprising a third amount (i.e. all memory cells A-E) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the third verify operation; fig. 14) to a third level (program level of LOOP(n+1); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 3, Park discloses the system, wherein the operations further comprise: receiving, via a bus (a bus coupled to Host; fig. 37), the predetermined threshold (data storage receives power from the Host to perform an internal operation, essentially includes flash memory using a target verify of the predetermined threshold Vth; para 0167-0168).

Regarding claim 4, Park discloses the system, wherein the first amount of the first group of memory cells is a number of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are three of five memory cells A-E successfully programmed to the first level; fig. 6, 8).

Regarding claim 5, Park discloses the system, wherein the first amount of the first group of memory cells is a percentage of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are 60% of memory cells A-E successfully programmed to the first level; fig. 6, 8).

Regarding claim 8, Park discloses a non-transitory machine-readable medium that stores instructions that, when executed by a system, cause the system to perform operations comprising:
applying a first programming voltage (VWLs; para 0059) to a wordline (WLs; fig. 1) of an MLC NAND flash memory array (110; fig. 1, para 0045) during a first programming operation (LOOP(n-1); fig. 6), the wordline forming a control gate (WLs is electrically coupled to a control gate of memory cells A-E; fig. 1) of a first group (111; fig. 1) of memory cells (A-E; fig. 1) of the MLC NAND flash memory array;
performing a first verify operation (VFY(n-1); fig. 6) to determine a first programming effectiveness metric (i.e. a first determination of successfully programmed memory cells; fig. 8) comprising a first amount (memory cells A, B, and E; fig. 8) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the first verify operation; fig. 8) to a first level (program level of LOOP(n-1); fig. 6) in response to the first programming voltage (Vpgm; para 0059); and
based on the first programming effectiveness metric (i.e. based on memory cells A, B, and E successfully programmed; fig. 8) and a predetermined threshold (i.e. of Vth; fig. 7),  determining whether to perform a second verify operation (i.e. whether to perform a second verify operation VFY(n) is determined based on failed programmed memory cells, such as memory cells in the first programming effectiveness metric; fig. 8) to determine a second programming effectiveness metric (i.e. a second determination of successfully programmed memory cells; fig. 11) comprising a second amount (i.e. memory cells B and E; fig. 11) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the second verify operation; fig. 11) to a second level (program level of LOOP(n); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 9, Park discloses the non-transitory machine-readable medium, wherein the operations further comprise:
performing the second verify operation (VFY(n); fig. 6) to determine the second programming effectiveness metric (i.e. the second determination of successfully programmed memory cells; fig. 11); and
based on the second programming effectiveness metric (i.e. based on memory cells C and D successfully programmed; fig. 11) and the predetermined threshold  (i.e. of Vth; fig. 7), determining whether to perform a third verify operation (i.e. whether to perform a third verify operation VFY(n+1) is determined based on failed programmed memory cells, such as in the second programming effectiveness metric; fig. 11) to determine a third programming effectiveness metric (i.e. a third determination of successfully programmed memory cells; fig. 14) comprising a third amount (i.e. all memory cells A-E) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the third verify operation; fig. 14) to a third level (program level of LOOP(n+1); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 10, Park discloses the non-transitory machine-readable medium, wherein the operations further comprise: receiving, via a bus a bus (a bus coupled to Host; fig. 37), the predetermined threshold (data storage receives power from the Host to perform an internal operation, essentially includes flash memory using a target verify of the predetermined threshold Vth; para 0167-0168).

Regarding claim 11, Park discloses the non-transitory machine-readable medium, wherein the first amount of the first group of memory cells is a number of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are three of five memory cells A-E successfully programmed to the first level; fig. 6, 8).

Regarding claim 12, Park discloses the non-transitory machine-readable medium, wherein the first amount of the first group of memory cells is a percentage of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are 60% of memory cells A-E successfully programmed to the first level; fig. 6, 8).

Regarding claim 15, Park discloses a method comprising:
applying a first programming voltage (VWLs; para 0059) to a wordline (WLs; fig. 1) of an MLC NAND flash memory array (110; fig. 1, para 0045) during a first programming operation (LOOP(n-1); fig. 6), the wordline forming a control gate (WLs is electrically coupled to a control gate of memory cells A-E; fig. 1) of a first group (111; fig. 1) of memory cells (A-E; fig. 1) of the MLC NAND flash memory array;
(VFY(n-1); fig. 6) to determine a first programming effectiveness metric (i.e. a first determination of successfully programmed memory cells; fig. 8) comprising a first amount (memory cells A, B, and E; fig. 8) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the first verify operation; fig. 8) to a first level (program level of LOOP(n-1); fig. 6) in response to the first programming voltage (Vpgm; para 0059); and
based on the first programming effectiveness metric (i.e. based on memory cells A, B, and E successfully programmed; fig. 8) and a predetermined threshold (i.e. of Vth; fig. 7),  determining whether to perform a second verify operation (i.e. whether to perform a second verify operation VFY(n) is determined based on failed programmed memory cells, such as memory cells in the first programming effectiveness metric; fig. 8) to determine a second programming effectiveness metric (i.e. a second determination of successfully programmed memory cells; fig. 11) comprising a second amount (i.e. memory cells B and E; fig. 11) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the second verify operation; fig. 11) to a second level (program level of LOOP(n); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 16, Park discloses the method, further comprising:
(VFY(n); fig. 6) to determine the second programming effectiveness metric (i.e. the second determination of successfully programmed memory cells; fig. 11); and
based on the second programming effectiveness metric (i.e. based on memory cells C and D successfully programmed; fig. 11) and the predetermined threshold  (i.e. of Vth; fig. 7), determining whether to perform a third verify operation (i.e. whether to perform a third verify operation VFY(n+1) is determined based on failed programmed memory cells, such as in the second programming effectiveness metric; fig. 11) to determine a third programming effectiveness metric (i.e. a third determination of successfully programmed memory cells; fig. 14) comprising a third amount (i.e. all memory cells A-E) of the first group (111; fig. 1) of memory cells (A-E; fig. 1) that were successfully programmed (i.e. passes the third verify operation; fig. 14) to a third level (program level of LOOP(n+1); fig. 6) by the first programming voltage (VWLs; para 0059).

Regarding claim 17, Park discloses the method, further comprising: receiving, via a bus (a bus coupled to Host; fig. 37), the predetermined threshold (data storage receives power from the Host to perform an internal operation, essentially includes flash memory using a target verify of the predetermined threshold Vth; para 0167-0168).

Regarding claim 18, Park discloses the method, wherein the first amount of the first group of memory cells is a number of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are three of five memory cells A-E successfully programmed to the first level; fig. 6, 8).

Regarding claim 19, Park discloses the method, wherein the first amount of the first group of memory cells is a percentage of the first group of memory cells that were successfully programmed to the first level (memory cells A, B, and E are 60% of memory cells A-E successfully programmed to the first level; fig. 6, 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0007571 ‒hereinafter Park) in view of Hahn et al. (US 2017/0110185 ‒hereinafter Hahn).

Regarding claim 6, Park does not expressly disclose the system, wherein the operations further comprise:
based on the first programming effectiveness metric and a second predetermined threshold, applying a second programming voltage to the wordline of the MLC flash memory, the second programming voltage being higher than the first programming voltage.
Hahn discloses based on the first programming effectiveness metric (i.e. successfully programmed memory cells to target distribution TP1; fig. 8A) and a second predetermined threshold (dVth2, dVth1; fig. 8B), applying a second programming voltage (Vpgm2; fig. 8D) to the wordline of the MLC flash memory (fig. 3), the second programming voltage being higher than the first programming voltage (para 0118).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Hahn for the purpose of facilitating data accessing schemes in which a program speed may be increased and a distribution width of threshold voltages of memory cells in a programmed state may be reduced (para 0005 of Hahn).

Regarding claim 7, Park does not expressly disclose the system, wherein the MLC NAND flash memory array comprises vertical strings of memory cells with memory cells at multiple vertically disposed layers, in which multiple memory cells at a respective layer are coupled to a respective wordline.
Hahn discloses wherein the MLC NAND flash memory array comprises vertical strings of memory cells with memory cells at multiple vertically disposed layers, in which multiple memory cells at a respective layer are coupled to a respective wordline (fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Hahn for the purpose of facilitating data accessing schemes in which a program speed may be increased and a distribution width of threshold voltages of memory cells in a programmed state may be reduced (para 0005 of Hahn).

Regarding claim 13, Park does not expressly disclose the non-transitory machine-readable medium, wherein the operations further comprise:
based on the first programming effectiveness metric and a second predetermined threshold, applying a second programming voltage to the wordline of the MLC flash memory, the second programming voltage being higher than the first programming voltage.
(i.e. successfully programmed memory cells to target distribution TP1; fig. 8A) and a second predetermined threshold (dVth2, dVth1; fig. 8B), applying a second programming voltage (Vpgm2; fig. 8D) to the wordline of the MLC flash memory (fig. 3), the second programming voltage being higher than the first programming voltage (para 0118).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Hahn for the purpose of facilitating data accessing schemes in which a program speed may be increased and a distribution width of threshold voltages of memory cells in a programmed state may be reduced (para 0005 of Hahn).

Regarding claim 14, Park does not expressly disclose the non-transitory machine-readable medium, wherein the MLC NAND flash memory array comprises vertical strings of memory cells with memory cells at multiple vertically disposed layers, in which multiple memory cells at a respective layer are coupled to a respective wordline.
Hahn discloses wherein the MLC NAND flash memory array comprises vertical strings of memory cells with memory cells at multiple vertically disposed layers, in which multiple memory cells at a respective layer are coupled to a respective wordline (fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught (para 0005 of Hahn).

Regarding claim 20, Park does not expressly disclose the method, further comprising:
based on the first programming effectiveness metric and a second predetermined threshold, applying a second programming voltage to the wordline of the MLC flash memory, the second programming voltage being higher than the first programming voltage.
Hahn discloses based on the first programming effectiveness metric (i.e. successfully programmed memory cells to target distribution TP1; fig. 8A) and a second predetermined threshold (dVth2, dVth1; fig. 8B), applying a second programming voltage (Vpgm2; fig. 8D) to the wordline of the MLC flash memory (fig. 3), the second programming voltage being higher than the first programming voltage (para 0118).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Hahn for the purpose of facilitating data accessing schemes in which a program speed may be increased and a distribution width of threshold voltages of memory cells in a programmed state may be reduced (para 0005 of Hahn).

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. 
The applicant submits that Park et al. (US 2011/0007571 ‒hereinafter Park) fails to disclose (for claims 1, 8, and 15) a second verify operation to “determine … cells that were successfully programmed to a second level by the first programming voltage” since each program voltage as disclosed by Park is a different programming voltage;  (on page 9 of the response).
	The examiner respectfully disagrees with the arguments. Park discloses (fig. 6) applying programming voltages to a selected wordline for programming operations. Each subsequent (i.e. second) programming operation is based on a previous (i.e. first) programming operation, i.e. parameters for the second programming operation is based on results of a verification operation of the first programming operation (para 0009). Therefore, determining whether to perform the second programming operation (fig. 8, 11) is considered based on the results of the verification, which indicates targeted states of memory cells from the first programming operation (fig. 6, 7). Further, the first and the second programming operations include a first and a second verify operation, respectively. Therefore, it is reasonable to interpret that determining whether to perform the second verify operation is based on the first verify operation; both verify operations including a first programming voltage, i.e. a word line voltage VWLS (fig. 6).
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification. Therefore, as the first programming voltage is interpreted as the word line voltage VWLS that is applied to the word line during the programming operations (fig. 6), having different programming voltages as submitted by the applicant does not preclude the disclosure of Park from encompassing the claims as required.
	Regarding claims, 3, 10, and 17, the applicant submits that Park fails to disclose “receiving, via a bus, the predetermined threshold.” An integrated memory device (fig. 1) of Park comprises components (fig. 37) to allow all of the components to be electrically connected, for performing predetermined functions. Any of a bus of the components (fig. 37), whether indirectly or directly, will transmit/receive power which includes voltages for performing programming and verification operations, which essentially includes the predetermined threshold, as is consistent with well known teachings in the art. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Hahn et al. (US 2017/0110185 ‒hereinafter Hahn) was relied upon to disclose that the memory device of Park is modifiable, since programming schemes of Hahn can facilitate the efficiency of signal processing in an integrated memory. Therefore, it is recognized so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, such consideration of obviousness is considered proper.
.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                             /UYEN SMET/
                                                                              Primary Examiner, Art Unit 2824_________